UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7010



ERIC CHRISTIAN,

                                                   Plaintiff - Appellant,

          versus


UNITED STATES     OF   AMERICA;   US   PROBATION   &
PAROLE BOARD,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
1354-L)


Submitted:   August 23, 2001               Decided:    September 5, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric Christian appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint, and a subse-

quent order denying his motion for a certificate of appealability.

We have reviewed the record and the district court’s opinion and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Christian v. United States,

No. CA-01-1354-L (D. Md. May 17 & June 25, 2001).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                              AFFIRMED




                                   2